DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 06-16-22.
Claims 1, 11 and 28 are amended.
Claims 16-27 and 29 are canceled.
1-15 and 28 are pending.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US20150098197), in view of Sakaki (US20030179158).
Re Claim 1, ABE show and disclose
A display device comprising: 
a display substrate (14, fig. 1) comprising a display area (under display 10, fig. 1) and a pad area (outside 10, fig. 1) disposed around the display area; 
a signal wiring (trace portion of 32, fig. 3 and 6, as trace portion 432, fig. 10) disposed over the display area and the pad area on the display substrate (fig. 1, 3, 6 and 10); 
at least one wiring pad (wiring pads on 414, fig. 10) comprising: a pad pattern portion (432x and 432y, fig. 10) disposed on the pad area of the display substrate (fig. 1 and 10), the pad pattern portion electrically connected to the signal wiring (fig. 3, 6 and 10); and 
a separation pattern portion (dummy pad 458 portion, fig. 10) separated from the pad pattern portion by a separation space (space, fig. 10); and 
a printed circuit board (430, fig. 10) attached to the pad area of the display substrate, the printed circuit board comprising a lead wiring (454, fig. 10) connected to the at least one wiring pad;
wherein the separation pattern portion is not directly connected to the pad pattern portion (fig. 10);
ABE does not disclose
	The pad pattern overlaps the signal wiring in a plan view.
Sakaki teaches a device wherein
The pad pattern overlaps the signal wiring (bad 4 on trace 11b, fig. 2) in a plan view.
Therefore, it would have been obvious to one having ordinary skill in the art to use a bonding pad on a signal trace as taught bysakaki in the electronic device of ABE, in order to be able to adjust the height position of the bonding pad for the electronic device; and since a bonding pad integrated with a signal trace and a bonding pad on a signal trace just a designer’s choices, they are similar, and both are well-known and common in the art. 
Re Claim 14, ABE and Sakaki disclose
The display device of claim 1, wherein the pad pattern portion and the separation pattern portion are directly connected to the lead wiring (fig. 10 of ABE, and fig. 2 of Sakaki).
Re Claim 15, ABE show and Sakaki disclose
The display device of claim 14, wherein the pad pattern portion and the separation pattern portion are ultrasonically bonded to the lead wiring (pads and lead wiring are connected, fig. 10 of ABE and fig. 2 of Sakaki).
Examiner’s Notes: The limitation of “ultrasonically bonded” is a product-by-process limitation; the process limitation, in claim 15, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.).
Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. in view of Sakaki, further in view of Lee et al. (US20080264675).
Re Claim 2, ABE and Sakaki disclose
The display device of claim 1, 
	ABE and Sakaki do not disclose
a pad protection layer disposed in the separation space between the pad pattern portion and the separation pattern portion.
Lee teaches a device wherein
a pad protection layer (131, fig. 1D) disposed in the separation space between adjacent pad portions.
Therefore, it would have been obvious to one having ordinary skill in the art to add the insulation layer in the apace between adjacent pad portions as taught by Lee in the electronic device of ABE, in order to make better protection of connect pads, and to improve soldering result of the connect pads for the electronic device.
Re Claim 3, ABE, Sakaki and Lee disclose
The display device of claim 2, wherein the pad protection layer comprises an organic insulating material (solder resist layer 131 is made of epoxy resin, [0004], [0021] and [0023] of Lee).
Re Claim 4, ABE, Sakaki and Lee disclose
The display device of claim 2, wherein the separation pattern portion is separated from the pad pattern portion along a first direction (vertical direction, fig. 10).
Re Claim 10, ABE, Sakaki and Lee disclose
The display device of claim 4, wherein the pad pattern portion has a linear shape (linear shape of 432x and 432y, fig. 10) extending along a second direction (horizontal direction, fig. 10) intersecting the first direction, and wherein a shape of the separation pattern portion (linear shape of 458, fig. 10) in a plan view is the same as a shape of the pad pattern portion in the plan view (fig. 2 and 10).
Re Claim 11, ABE, Sakaki and Lee disclose
The display device of claim 10, wherein the second direction is a direction from a distal end of the pad area toward the display area (fig. 1 and 10).
Re Claim 12, ABE, Sakaki and Lee disclose
The display device of claim 4, wherein the at least one wiring comprises a first wiring pad (432x, fig. 10) and a second wiring pad (432y, fig. 10) separated from each other, and wherein the pad protection layer is further disposed between the first wiring pad and the second wiring pad in a plan view (fig. 1D of Lee).

Allowable Subject Matter	
Claim 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 28 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 wherein the separation pattern portion is insulated from the signal wiring; and the separation pad pattern portion overlaps the signal wiring in the plan view.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 28 and all claims dependent thereof patentable over art of record.
Claims 5-9 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 5 in combination as claimed, including:
wherein the first direction intersects a direction from an end portion of the pad area toward the display area, and wherein a width of the pad pattern portion in the first direction is larger than a width of the separation pattern portion in the first direction.
Claims 6-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
wherein the at least one wiring pad further comprises an edge pattern portion having a rectangular frame shape to surround the pad pattern portion and the separation pattern portion in a plan view.
Claim 13 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
wherein the display device further comprises a via layer disposed between the first wiring pad and the second wiring pad on the display substrate, and wherein the pad protection layer overlaps the via layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 5, 6, 13 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190221584-A1 US-20190129227-A1 US-20180123084-A1 US-20030179158-A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848